Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 1 of 16 PageID# 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION

CHRISTOPHER ROBINSON,                     )
                                          )
            Plaintiff,                    )
                                          )
v.                                        )                        Case No.: 2:21-cv-66
                                          )
FRANCHISE GROUP, INC.,                    )
                                          )
            Defendant.                    )
__________________________________________)

Serve:
         Franchise Group, Inc.
         Attn: C T Corporation System, Registered Agent
         4701 Cox Road, Ste. 285
         Glen Allen, Virginia 230060

                                        COMPLAINT

         COMES NOW the Plaintiff, Christopher Robinson (“Robinson”), by counsel, for his

Complaint against the Defendant, Franchise Group, Inc. (“Liberty Tax”), and hereby states as

follows:

                                          The Parties

         1.    Robinson is an individual domiciled in Arkansas.

         2.    Liberty Tax is a Delaware corporation with its headquarters and principal place of

business located at 1716 Corporate Landing Parkway, Virginia Beach, Virginia 23454.

         3.    Liberty Tax is a successor in interest to and is formally known as JTH Tax, Inc.

d/b/a Liberty Tax Service.

                                 Subject Matter Jurisdiction

         4.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity and the amount in controversy, excluding interest and costs, exceeds $75,000.
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 2 of 16 PageID# 2




                                      Personal Jurisdiction

        5.     Personal jurisdiction over Liberty Tax exists in Virginia because, among other

reasons, Liberty Tax is incorporated in Virginia.

                                              Venue

        6.     Venue is proper in this Court because, among other reasons, it is a permissible

venue under 28 U.S.C. § 1391 as a district in which Liberty Tax is subject to personal jurisdiction.

                                       Statement of Facts

        7.     Liberty Tax is in the business of selling franchises engaged in the preparation of

tax returns as well as Area Development (“AD”) territories that support the franchises within their

prescribed geographic boundaries.

        8.     Robinson is a sole proprietor party to an AD agreement with Liberty Tax.

        9.     Robinson is a member of the Liberty Tax Area Developers Association, a private

organization that exists to help protect the interest of Liberty Tax Area Developers (also, “AD” or

“Ads”).

        10.    On or about December 29, 2006, Robinson entered into an AD agreement (the “AD

Agreement”) with Liberty Tax to solicit and recruit candidates to become franchise owners in

seven separate counties near Jonesboro, Arkansas. See attached Exhibit A.

        11.    In exchange, Liberty Tax contracted to pay Robinson a percentage of franchise fees

and franchise royalties received by Liberty Tax from franchises within Robinson’s designated

territory.

        12.    The payment of any royalties, franchise fees, and/or interest collected by Liberty

Tax from a franchisee was to be paid to Robinson “not later than the last day of the next calendar

month.”
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 3 of 16 PageID# 3




       13.     E-filing fees are considered a tax preparation fee and must be included within the

calculations when determining royalty payments to ADs.

       14.     The AD Agreement was set to expire on December 29, 2016.

       15.     Paragraph 8.2 of the AD Agreement contains a renewal provision by which

Robinson can renew the AD Agreement upon notice at least six months prior to the expiration of

the AD Agreement .

       16.     In 2016, at least 180 days before December 29, 2016, Robinson verbally notified

Liberty Tax of his intent to renew the AD Agreement.

       17.     At all relevant times, the following were well-known general corporate policy and

practice at Liberty Tax, as set forth by Liberty Tax and its leadership: (1) strict 180-day renewal

notices for AD territories were not generally enforced when entities and agreements were in good

standing and (2) though written notice to renew was required by Liberty Tax’s agreements, oral

notice of territory renewals were generally accepted by Liberty Tax.

       18.     Robinson never received a renewal AD agreement from Liberty Tax.

       19.     After the AD Agreement’s expiration date on December 29, 2016, Liberty Tax

continued to pay Robinson his share of franchise fees and royalties collected from franchises in

Robinson’s territory, with the exception of e-filing fees. As a result, Robinson also continued to

perform his obligations under the AD Agreement and engaged in another several tax seasons.

       20.     On or about June 27, 2018, Robinson was contacted by the AD Program

Coordinator for Liberty Tax, Liza Malinis. Ms. Malinis acknowledged both that Liberty Tax had

received Robinson’s notice of his intent to renew and that Robinson was waiting to receive a new

development schedule in order to complete the renewal process. See attached Exhibit B.
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 4 of 16 PageID# 4




       21.       On or about July 10, 2018, Ms. Malinis contacted Robinson to inquire about the

status of his renewal. Robinson asked Ms. Malinis where he could find the renewal AD agreement

but received no response. See attached Exhibit C.

       22.       On or about July 13, 2018, another representative from Liberty Tax’s corporate

office in Virginia Beach, Deb Forester, contacted Robinson. Ms. Forester acknowledged that

although Robinson’s initial AD Agreement had otherwise expired on December 29, 2016, the AD

Agreement was in the renewal process. See attached Exhibit D.

       23.       Robinson reasonably believed Ms. Forester’s confirmation that he was in the

renewal process was because of his timely oral request to renew and Liberty Tax’s

acknowledgement of the same.

       24.       Robinson again asked that the renewal AD agreement be sent to him for his review

and execution.

       25.       Ms. Forester referred the matter back to Ms. Malinis and asked that she send the

requested agreement to Robinson.

       26.       Ms. Malinis again confirmed that the renewal agreement should include a new

development schedule and Robinson, yet again, stated that he had still not received the renewal

AD agreement.

       27.       In 2018, Robinson was contacted by the Vice President of AD for Liberty Tax,

Cory Hughes, regarding Liberty Tax’s desire to buy back his AD territory. Robinson informed

Mr. Hughes that he was not interested in selling his territory.

       28.       Robinson reasonably believed that Mr. Hughes’ request to buy back his AD

territory was because Robinson continued to own that territory based upon his timely oral request

to renew his AD Agreement.
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 5 of 16 PageID# 5




        29.    On or about August 12, 2019, Mr. Hughes contacted Robinson again, and instructed

him to contact Renee Harvey at Liberty Tax’s corporate office in Virginia Beach regarding the

renewal process. See attached Exhibit E.

        30.    Robinson left Ms. Harvey a voicemail the same day and informed Mr. Hughes of

same. Robinson never received a response from Ms. Harvey.

        31.    On or about August 14, 2019, Robinson was surprised to receive correspondence

from Liberty Tax’s CEO, Brent Turner, stating that Liberty Tax was accepting and agreeing to

Robinson’s “voluntary election to non-renew” and, therefore, his rights to the territories listed in

the AD Agreement were terminated effective immediately. See attached Exhibit F.

        32.    Robinson immediately replied that he did wish to renew and that he had repeatedly

informed Liberty Tax of this intent.

        33.    Robinson also informed Mr. Hughes that he never received a return phone call from

Ms. Harvey or anyone else. Mr. Hughes responded that he would contact Ms. Harvey.

        34.    After August 14, 2019, Robinson received no further communications from Mr.

Hughes or any other representative of Liberty Tax.

        35.    At some point in 2018, Liberty Tax released new uniform agreements (the “Revised

AD Agreements”) to be entered into by all new ADs that contained materially different terms than

those contained within the AD Agreement signed by Robinson (as well as other ADs similarly

situated).

        36.    While Liberty Tax initially informed existing ADs that they would be permitted to

renew their AD agreements with addendums to the Revised AD Agreements so that the terms

would be the same as their existing AD agreements, Liberty changed course and began requiring

all ADs to execute the Revised AD Agreements as-is if they wished to renew.
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 6 of 16 PageID# 6




       37.     The original AD agreement signed by Robinson contains the following provision

under Paragraph 8.2:

               If Area Developer wishes to renew this Agreement, Area Developer must
               notify Liberty in writing at least 180 days before the expiration of this
               Agreement.

(emphasis added).

       38.     As of 2020, and upon information and belief 2021, Liberty Tax requires all

renewing ADs to execute the Revised AD Agreement, and Liberty Tax no longer permits ADs to

renew their existing AD agreements.

                           COUNT I
  BREACH OF CONTRACT- WRONGFUL TERMINATION AND FAILURE TO PAY
                        FRANCHISE FEES

       39.     Plaintiff repeats and re-alleges the foregoing paragraphs as if fully stated herein.

       40.     Liberty’s correspondence of August 14, 2019 cites an alleged failure by Robinson

to notify Liberty in writing of his intent to renew the AD Agreement at least 180 days prior to the

expiration as representing a voluntary non-renewal.

       41.     However, Robinson did provide timely notice of his intent to renew. Liberty was

clearly on notice of Robinson’s intent to renew as reflected in repeated communications from the

corporate office.

       42.     To the extent that the method by which Robinson gave his notice did not comply

with the requirements of the AD Agreement, Liberty waived strict performance of that provision

by acknowledging its receipt of same and by continuing the contractual relationship by making

payments to Robinson after December 29, 2016.

       43.     Paragraph 8.5 of the AD Agreement states in relevant part that “Liberty will have

no further obligation to pay Area Developer any share of franchise fees, royalties or interest

received by Liberty subsequent to the date of termination or expiration.”
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 7 of 16 PageID# 7




       44.     However, Liberty Tax continued to make payments to Robinson for his share of

franchise fees and royalties after the AD Agreement’s expiration date on December 29, 2016, and

Robinson, in turn, continued to perform as required under the AD Agreement.

       45.     As a result, Liberty Tax’s letter of August 14, 2019 was a termination action, not a

non-renewal action.

       46.     Paragraph 8.3(b) of the AD Agreement gives an exclusive list of causes for which

Liberty Tax is permitted to terminate an AD without providing an opportunity to cure. Liberty

Tax’s August 14, 2019 correspondence does not cite any of those causes as reason for termination.

       47.     Further, Paragraph 8.3(b)(iv) of the AD Agreement states in relevant part that

Liberty Tax may terminate the agreement if the “Area Developer fails to perform any material

obligation under the Agreement (“Breach”), and such failure has continued for thirty days after

Liberty Tax sent written notice of such Breach to Area Developer.”

       48.     Robinson performed as required under the AD Agreement and was at no point in

breach of any material obligation.

       49.     Further, Liberty Tax never issued Robinson notice indicting that it believed

Robinson to be in breach.

       50.     Paragraph 3.3 of the AD Agreement states that Liberty Tax will pay “an amount

equal to 50% of all ongoing royalties received by Liberty Tax, if any, from a Franchisee during

the Term.”

       51.     Paragraph 3.10 states that “Liberty will pay Area Developer its share of royalties

or franchise fees not later than the last day of the next calendar month.”

       52.     Liberty Tax breached the terms of the AD Agreement in at least two ways:
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 8 of 16 PageID# 8




       53.      First, Liberty Tax terminated the AD Agreement without notice or opportunity to

cure as required.

       54.      Second, Liberty Tax failed to pay the full share of royalties and fees owed to him,

specifically, his portion of the e-filing fees charged by Liberty Tax to the Franchisees, by the

deadline stated in paragraph 3.10

       55.      Robinson has been damaged as a direct and proximate result of Liberty Tax’s

breaches in the amount of the franchise royalties not fully and timely paid to him by Liberty Tax,

and in the amount of future royalties lost due to the wrongful termination.

       WHEREFORE, in consideration of the foregoing, the Plaintiffs respectfully request the

       following relief:

             1. An order requiring specific performance that Liberty Tax reinstate and/or renew

                Robinson’s AD agreement, that Liberty Tax pay any royalties and payments owed

                to Robinson under the AD Agreement, and pay that Liberty Tax those royalties and

                fees that would have been otherwise due to be paid to Robinson during the time

                period when the AD agreement was wrongfully terminated;

             2. In the alternative, direct and consequential damages in the amount of $1,114,00;

             3. An order awarding to Robinson his costs and expenses incurred as a result of filing

                this lawsuit; and

             4. Such other and further relief as this Court may deem just and proper.

                                       COUNT II
                    BREACH OF CONTRACT – FAILURE TO PROVIDE RENEWAL
                           AGREEMENT UNDER THE SAME TERMS

       56.      Plaintiff repeats and re-alleges the foregoing paragraphs as if fully stated herein.
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 9 of 16 PageID# 9




       57.     Liberty Tax’s actions have made it impossible for Robinson to renew the

agreement, in violation of the terms of the AD Agreement.

       58.     Paragraph 8.2 of the AD Agreement provides that Robinson would have the

opportunity to renew the agreement upon notification to Liberty Tax of the intent to renew.

       59.     Robinson verbally notified Liberty Tax of his intent to renew the AD Agreement

more than 180 days in advance of its expiration.

       60.     However, Liberty Tax failed to present Robinson with an AD renewal agreement

for his review and execution, despite his repeated requests for the same.

       61.     Additionally, Liberty Tax’s representation in its August 14, 2019 correspondence

that Robinson was provided “the option to enter into a new area developer agreement with Liberty

at the time of the expiration of the Area Developer Agreement” is false. No such agreement was

ever presented to Robinson.

       62.     Liberty Tax’s failure to provide the AD renewal agreement prevented Robinson

from exercising his right to renew the agreement. This interference with Robinson’s contractual

rights constitutes a breach of the terms of the AD Agreement.

       63.     Further, Paragraph 8.2 of the AD Agreement entitles Robinson to the opportunity

to renew the same agreement he entered into in 2006.

       64.     However, Liberty Tax does not presently allow any existing AD to renew their

existing agreements, and instead Liberty Tax requires all existing ADs enter into the materially

different terms provided for in the Revised AD Agreements.

       65.     The Revised AD Agreements contain material changes to the terms and conditions

of the agreement, including the following changes:
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 10 of 16 PageID# 10




           a) Paragraph 3.3 of the Revised AD Agreements does not specify the percentage of

              fees or royalties payable to ADs and it should provide for the same 50%

              compensation as the original AD agreement. Specifically, the Revised AD

              Agreement removes the AD’s right to receive a 50% royalty payment for Liberty

              Tax owned stores. Additionally, the Revised AD Agreements require ADs to

              provide support to Liberty Tax owned stores, even though they receive no

              payment of royalties from the Liberty Tax owned stores;

           b) Paragraphs 3.14, 3.15, and 3.16 were added which includes the ability for Liberty

              Tax to deduct amounts allegedly owed to Liberty Tax from payments to the AD,

              without any documentation or support, and the imposition of a $10,000 transfer

              fee for any transfer of the agreement;

           c) Paragraph 4.1 was amended to eliminate compensation for undeveloped

              territories that Liberty Tax re-acquires from ADs and expands the population of

              territories subject to re-acquisition, imposes two performance goals and permits

              Liberty Tax to delete active, revenue-producing franchises if the franchisee does

              not meet the performance goals, and removes the language stating that deletion

              of territories was the “sole remedy” for failure to meet performance goals;

           d) Paragraph 8.1 was amended to reduce the term of the agreement from ten years

              to six years;

           e) Paragraph 8.8(f) was added to impose liability on the AD for any attorney’s fees

              Liberty Tax incurred in enforcement of the agreement or its successful defense of

              such an action by the AD.
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 11 of 16 PageID# 11




        66.      Among other things, under the Revised AD Agreement Robinson would make less

 profit from his territory than he would have under the original agreement.

        67.      These material changes alter the nature of the AD Agreement and, therefore,

 constitute a breach of Paragraph 8.2’s provision for Robinson to be able to renew the same

 agreement.

        WHEREFORE, in consideration of the foregoing, the Plaintiffs respectfully request the

        following relief:

              1. An order requiring specific performance that Liberty Tax provide an AD renewal

                 agreement to Robinson under the same material terms and conditions as Robinson’s

                 original AD Agreement;

              2. In the alternative, direct and consequential damages in the amount of $1,114,00;

              3. An order awarding to Robinson his costs and expenses incurred as a result of filing

                 this lawsuit; and

              4. Such other and further relief as this Court may deem just and proper.

                                               COUNT III
                                      IN THE ALTERNATIVE, FRAUD

        68.      Plaintiff repeats and re-alleges the foregoing paragraphs as if fully stated herein.

        69.      In the alternative to Counts I and II for breach of contract, Liberty Tax defrauded

 Robinson by its repeated false representations that he was in the process of renewal,

 representations that Robinson reasonably relied upon and thereby continued to develop the AD

 territory until he was terminated.

        70.      By continuing to allow Robinson to operate after the expiration date of his AD

 Agreement, Liberty Tax was engaged in a relationship with Robinson outside the AD Agreement.
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 12 of 16 PageID# 12




         71.    According to Liberty Tax’s August 14, 2019 correspondence, Robinson was not

 eligible to renew the AD Agreement for failure to provide written notice 180 days prior to the

 expiration date.

         72.    Liberty Tax representatives continued to represent to Robinson that he was, in fact,

 in the process of renewing the AD Agreement for almost three years beyond the stated expiration

 of the AD Agreement.

         73.    However, according to the terms of the August 14, 2019 correspondence, the

 repeated representations of Liberty Tax over the prior three tax seasons—i.e., that he was in the

 process of renewal—were false.

         74.    Robinson’s alleged failure to timely renew was a fact known to Liberty Tax by June

 29, 2016, and therefore the representations Liberty Tax made over three years were all false when

 made.

         75.    Based on the long-standing corporate policy as set by Liberty Tax’s leadership that

 Liberty Tax would not strictly enforce the renewal and notice provisions of the AD Agreement,

 Robinson justifiably relied on Liberty Tax’s representations that he was in the process of renewal

 and that a renewal AD agreement would be forthcoming.

         76.    As such, Robinson engaged in developing additional franchises, supported existing

 franchises, and generating revenue for Liberty Tax for several tax seasons beyond the stated

 expiration of the AD Agreement without any knowledge or reasonable expectation that Liberty

 Tax would terminate this relationship without notice or justification.

         77.    Liberty Tax’s actions in luring Robinson under false pretenses to continue operating

 his AD territory were willful and malicious acts made with no purpose other than to generate three
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 13 of 16 PageID# 13




 additional years of revenue for Liberty Tax and reap the benefits of Robinsons’ continue efforts to

 develop the territory.

        78.      Robinson was damaged as a result of Liberty Tax’s false representations. If he had

 known that Liberty Tax was not going to accept his oral renewal notice, he would have demanded

 to exercise his alternate rights under Paragraph 8.2 to enter into a “new agreement” or,

 alternatively, would not have continued to develop the territory and support the existing

 franchisees.

        WHEREFORE, in consideration of the foregoing, the Plaintiffs respectfully request the

        following relief:

              1. Award to Robinson direct and consequential damages in the amount of $1,500,00,

                 and punitive damages in the amount of $350,000;

              2. Award to Robinson his attorneys’ and costs incurred in bringing this action; and

              3. Such other and further relief as this Court may deem just and proper.

                                        COUNT IV
                                  DECLARATORY JUDGMENT

        79.      Plaintiff repeats and re-alleges the foregoing paragraphs as if fully stated herein.

        80.      The renewal provision of the AD Agreement states that the AD may renew “this

 Agreement”.

        81.      However, Liberty Tax released Revised AD Agreements with materially different

 terms that are uniformly provided to all ADs as the basis for any renewed agreements.

      82. The Revised AD Agreements include the following material changes:

                a) Paragraph 3.3 of the Revised AD Agreements does not specify the percentage of

                   fees or royalties payable to ADs and it should provide for the same 50%

                   compensation as the original AD agreement. Specifically, the Revised AD
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 14 of 16 PageID# 14




                 Agreement removes the AD’s right to receive a 50% royalty payment for Liberty

                 Tax owned stores. Additionally, the Revised AD Agreements require ADs to

                 provide support to Liberty Tax owned stores, even though they receive no

                 payment of royalties from the Liberty Tax owned stores;

              b) Paragraphs 3.14, 3.15, and 3.16 were added which includes the ability for Liberty

                 Tax to deduct amounts allegedly owed to Liberty Tax from payments to the AD,

                 without any documentation or support, and the imposition of a $10,000 transfer

                 fee for any transfer of the agreement;

              c) Paragraph 4.1 was amended to eliminate compensation for undeveloped

                 territories that Liberty re-acquires from ADs and expands the population of

                 territories subject to re-acquisition, imposes two performance goals and permits

                 Liberty Tax to delete active, revenue-producing franchises if the franchisee does

                 not meet the performance goals, and removes the language stating that deletion

                 of territories was the “sole remedy” for failure to meet performance goals;

              d) Paragraph 8.1 was amended to reduce the term of the agreement from ten years

                 to six years;

              e) Paragraph 8.8(f) was added to impose liability on the AD for any attorney’s fees

                 Liberty Tax incurred in enforcement of the agreement or its successful defense of

                 such an action by the AD.

        83.    An actual justiciable controversy exists by way of Liberty Tax’s breach of its

 contractual obligation to provide Robinson with the opportunity to renew the same agreement

 because Robinson is seeking specific performance to allow him to renew his AD Agreement and

 Liberty Tax now requires all renewing ADs to sign the Revised AD Agreements.
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 15 of 16 PageID# 15




        84.      Pursuant to 28 U.S.C. § 2201, Robinson is entitled to declaratory judgment that the

 terms of the original AD agreement provide him the right to renew the same agreement without a

 material alteration of the terms and conditions.

        WHEREFORE, in consideration of the foregoing, Robinson respectfully requests the

        following relief:

              1. An order declaring that the original AD agreement entered into by Robinson

                 requires Liberty Tax to provide the opportunity for his to renew the same

                 agreement, i.e. “this agreement,” and not some other materially changed

                 agreements;

              2. An order declaring that the Revised AD Agreements contain material differences

                 from the original AD agreement entered into by Robinson;

              3. An order declaring that the renewal AD agreement to be provided by Liberty Tax

                 to Robinson upon the specific performance referenced above in Counts I and II

                 must be under the same material terms and conditions as the original AD

                 Agreement signed by Robinson;

              4. An order awarding to Robinson his costs and expenses incurred as a result of filing

                 this lawsuit; and

              5. Such other and further relief as this Court may deem just and proper.

                                               Respectfully Submitted,

                                               CHRISTOPHER ROBINSON

                                               By:     /s/ Christopher D. Davis
                                                       Of Counsel


 Christopher D. Davis, Esq. (VSB No.: 74809)
 Destinee B. Byers, Esq. (VSB No.: 94691)
Case 2:21-cv-00066-AWA-DEM Document 1 Filed 01/30/21 Page 16 of 16 PageID# 16




 Erin C. McDaniel, Esq. (VSB No.: 94884)
 Davis Law, PLC
 555 Belaire Ave., Suite 340
 Chesapeake, Virginia 23320
 Telephone: (757) 410-2293
 Facsimile: (757) 257-8614
 chris@davislawplc.com
 destinee@davislawplc.com
 erin@davislawplc.com
 Counsel for Plaintiff
